Order entered October 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00738-CV

                 IN THE INTEREST OF S.V., S.V., AND S.V., CHILDREN

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-56356-2016

                                             ORDER
       We REINSTATE this appeal.
       By order dated August 10, 2018, the Court granted the parties’ motion to abate the appeal
to allow the trial court to sign an amended decree of divorce pursuant to their agreement. On
October 10, 2018, the Court received a supplemental clerk’s record containing the Amended
Final Decree of Divorce. In light of this filing, appellant shall file, by October 29, 2018, either a
motion to dismiss the appeal or a letter explaining why we should not dismiss the appeal as
moot. We caution appellant that failure to comply may result in dismissal of the appeal without
further notice. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (case
becomes moot and court loses jurisdiction if controversy between parties ceases to exist); TEX.
R. APP. P. 42.3(a).




                                                       /s/    ADA BROWN
                                                              JUSTICE